Title: J. D. Schweighauser to the Commissioners, 26 September 1778
From: Schweighauser, John Daniel
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      Honourable Gentlemen
      Nantz 26. Sept. 1778
     
     Last post I have had the honour of writing to you laying before you Mr. Peltier du Doyer’s answer to my demand of the Thereze’s Cargo and beging your directions in that affair, but after reflection I have thought that it was proper to lay an arrest in his Hands claiming the delivery of those goods on my Bill of Loading to prevent his remitting the proceeds to Paris, before I received your Answer, which I have done this morning, and which I doubt not you will approve.
     The Inventory of the Arsenal is totally compleated and I would send it you this post but Mr. Williams wants me to Sign the annexed receipt which I have refused doing ’till I know that you accept the Articles of “reparation which remain unfurnished which the said Williams stands engaged for giving him my draft on you for the same &ce.”
     The Directeur des fermes, has sent several times to ask the Account of the Tobacco Per the Baltimore sold to them, I request that you would be kind enough to remember to send me the Condition of Sale that I may finish this Affair.
     I am always most respectfully Your most devoted and most obedient Servant
     
      J.D. Schweighauser
     
    